Citation Nr: 0511598	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1968 to October 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the RO that denied 
the veteran's reopened claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  

It is apparent that the RO must have reopened the veteran's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The reopened issue of service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied service 
connection for an acquired psychiatric disorder.  

2.  New evidence has been presented since the Board's 
November 1982 decision which bears directly and substantially 
on the veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  




CONCLUSION OF LAW

Evidence submitted since the November 1982 Board decision is 
new and material; thus, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that effective November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).
 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD; a determination that is entirely 
favorable to the veteran.  As such, the Board finds that no 
further action is required to comply with the VCAA and the 
implementing regulations regarding the veteran's application 
to reopen his claim.  The Board will defer addressing the 
merits of the claim for service connection, however, pending 
further development as set out in the REMAND following this 
decision.
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously received which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of new and material 
evidence applicable to this case is the one in effect prior 
to August 2001, as the claim to reopen has been pending since 
October 1999, as explained below.
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for an acquired psychiatric disorder was the 
November 1982 Board decision.

Historically, the Board denied service connection for an 
acquired psychiatric disorder in a November 1982 decision.  
The evidence of record at the time of the Board's November 
1982 decision consisted of service medical records and post-
service VA treatment records which revealed that the veteran 
had a passive-aggressive personality which was diagnosed 
during active service, but which existed prior to service.  
The service medical records also noted that the veteran was 
treated in service for complaints of nervousness.  The 
impression was adult situational reaction connected with 
pressures of the veteran's technical school assignment.  The 
veteran also submitted lay statements from family and friends 
who noted that the veteran came home from Vietnam with 
psychiatric symptoms of 


depression and flattened affect.  The Board concluded that 
since personality disorders were considered to be 
developmental abnormalities and were not disabilities under 
applicable VA law and regulations, service connection was 
denied.  

In October 1999, the veteran submitted a claim to reopen the 
issue of service connection for an acquired psychiatric 
disorder, specifically PTSD.  In support of his claim, the 
veteran submitted various VA mental health treatment records 
showing a diagnosis of PTSD and current treatment for the 
same.  The veteran also submitted several lay statements from 
family and friends who reported that the veteran was very 
withdrawn after he returned from Vietnam.  In addition, the 
veteran submitted various military records which revealed the 
veteran's disregard for military authority.  In addition, 
some of the veteran's military records suggest that the 
veteran may have been a combat veteran.  

In sum, the relevant evidence added to the record since the 
Board's November 1982 decision consists primarily of 
outpatient treatment reports showing a diagnosis of PTSD, 
military records showing the veteran's disregard for military 
authority, and various lay statements which support the 
veteran's assertions that he acquired a psychiatric disorder 
during service.  This evidence was not of record at the time 
of the November 1982 Board decision.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the November 1983 Board 
decision.  Furthermore, the evidence is material as to 
question of service connection because it shows that the 
veteran has a current diagnosis of PTSD, and that he 
attributes that PTSD to stressful events during service.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD, the appeal to this extent is 
allowed, subject to further action as discussed herein below.


REMAND

In view of the above determination that the veteran's claim 
as to this issue is reopened, the Board finds that additional 
development is necessary before a decision on the merits of 
the claim can be reached.  

As noted, the appellant contends that service connection for 
an acquired psychiatric disorder, to include PTSD, is 
warranted.  The veteran has provided medical evidence showing 
that he has a diagnosis of PTSD, but he currently has not 
provided any verifiable stressors.  

However, it is not entirely clear whether the veteran is a 
combat veteran.  The pertinent law provides that if the 
veteran was engaged in combat with the enemy while in active 
service, the Secretary shall accept lay or other evidence as 
sufficient proof of service connection if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  A 
review of the claims file reveals that the RO requested the 
veteran's personnel file; however, it does not appear that 
the veteran's military personnel file has been associated 
with the claims file.  As such, additional attempts should be 
made to obtain the veteran's personnel file and associate it 
with the claims file.  

In addition, in light of the veteran's current diagnosis of 
PTSD, and his in-service treatment for complaints of 
nervousness, the veteran should be afforded a VA examination 
to determine whether the veteran's complaints of nervousness 
were manifestations of a current acquired psychiatric 
disorder.  The veteran continues to maintain that he was 
treated unfairly toward the end of his active service; that 
he really had an underlying acquired psychiatric disorder, 
and should have been treated for such instead of being told 
he had a passive-aggressive personality disorder.  

The veteran should once again be asked to provide detailed 
information regarding his claimed stressors; and if any 
verifiable information is received, the AMC should, through 
the appropriate channels, attempt to verify the veteran's 
claimed stressors.  

In light of the foregoing, the Board finds that all recent VA 
and/or private mental health treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
or other psychiatric disorder.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC should obtain and associate 
with the claims file the veteran's 
military personnel file, to determine 
whether the veteran was a combat veteran.  

3.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed PTSD and all 
other psychiatric disorders.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed PTSD disability, as well 
as any other psychiatric disorders.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has 
current disability manifested by PTSD due 
to any verified stressors in service.  
Or, in the alternative, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has a 
current acquired psychiatric disorder 
that had its onset during service or is 
otherwise related thereto.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


